UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-4585


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTWAIN JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cr-00948-RBH-1)


Submitted:   January 18, 2011             Decided:   January 25, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


T. Micah Leddy, THE LEDDY LAW FIRM, LLC, Columbia, South
Carolina, for Appellant.    Alfred William Walker Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina;
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antwain     Johnson     pled     guilty     to     conspiracy     to

distribute more than five kilograms of cocaine and more than

fifty grams of crack cocaine, in violation of 21 U.S.C. § 846

(2006).     The district court sentenced Johnson to a 246-month

sentence, subtracting sixteen months from the lowest advisory

Guidelines sentence to reflect time served in state prison.                  His

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that there are no meritorious issues

for appeal but asking the court to review the reasonableness of

the sentence.        Johnson was informed of his right to file a pro

se supplemental brief, but he did not do so.                  For the reasons

that follow, we affirm.

            Johnson’s     presentence      investigation      report    (“PSR”)

properly placed him in criminal history category V.                    Prior to

the     sentencing     hearing,    Johnson     agreed    to      withdraw    his

objections to the PSR and motion for a variance sentence in

exchange for a negotiated base offense level of thirty-six and

an adjusted offense level of thirty-five, which the district

court     adopted.       The    district     court    afforded     counsel   an

opportunity to argue regarding an appropriate sentence, afforded

Johnson an opportunity to allocute, considered the relevant 18

U.S.C. § 3553(a) (2006) factors, and sufficiently explained its

rationale     for    imposing   Johnson’s     particular      sentence.      See

                                      2
United    States    v.    Carter,      564   F.3d   325,     330    (4th      Cir.    2009)

(recognizing that district court “must place on the record an

individualized assessment based on the particular facts of the

case before it” and that “individualized assessment . . . must

provide a rationale tailored to the particular case at hand and

adequate    to     permit      meaningful        appellate      review”)       (internal

quotation    marks       omitted).      Johnson     has    failed       to    rebut    our

presumption that his within-Guidelines sentence is reasonable.

See United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

Thus, we conclude that the district court did not abuse its

discretion in sentencing Johnson.                   See Gall v. United States,

552 U.S. 38, 49-51 (2007) (providing standard).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal. We

therefore    affirm      the    district     court’s      judgment.           This    court

requires that counsel inform Johnson, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If     Johnson      requests     that   a   petition        be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may   move     in    this    court     for   leave      to   withdraw       from

representation. Counsel’s motion must state that a copy thereof

was served on Johnson.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented        in   the    materials

                                             3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4